ICJ_164_IranianAssets_IRN_USA_2019-11-15_ORD_01_NA_00_EN.txt.        COUR INTERNATIONALE DE JUSTICE


          RECUEIL DES ARRÊTS,
   AVIS CONSULTATIFS ET ORDONNANCES


    CERTAINS ACTIFS IRANIENS
(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
               D’AMÉRIQUE)


    ORDONNANCE DU 15 NOVEMBRE 2019




              2019
       INTERNATIONAL COURT OF JUSTICE


        REPORTS OF JUDGMENTS,
     ADVISORY OPINIONS AND ORDERS


     CERTAIN IRANIAN ASSETS
(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
              OF AMERICA)


        ORDER OF 15 NOVEMBER 2019

                        Mode oﬃciel de citation :
                         Certains actifs iraniens
         (République islamique d’Iran c. Etats-Unis d’Amérique),
       ordonnance du 15 novembre 2019, C.I.J. Recueil 2019, p. 680




                            Oﬃcial citation:
                         Certain Iranian Assets
         (Islamic Republic of Iran v. United States of America),
         Order of 15 November 2019, I.C.J. Reports 2019, p. 680




                                           No de vente:
ISSN 0074-4441
ISBN 978-92-1-003836-2
                                           Sales number   1178

                                  15 NOVEMBRE 2019

                                   ORDONNANCE




        CERTAINS ACTIFS IRANIENS
(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
               D’AMÉRIQUE)




         CERTAIN IRANIAN ASSETS
(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
              OF AMERICA)




                                15 NOVEMBER 2019

                                      ORDER

                                                                          680



              INTERNATIONAL COURT OF JUSTICE

                                YEAR 2019
                                                                                     2019
                             15 November 2019                                    15 November
                                                                                 General List
                                                                                    No. 164
               CERTAIN IRANIAN ASSETS
        (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                      OF AMERICA)



                                  ORDER


  The President of the International Court of Justice,
   Having regard to Article 48 of the Statute of the Court and to Arti-
cles 31, 44, 45, paragraph 2, 48 and 49 of the Rules of Court,
   Having regard to the Application ﬁled in the Registry of the Court on
14 June 2016, whereby the Islamic Republic of Iran (hereinafter “Iran”)
instituted proceedings against the United States of America (hereinafter the
“United States”) with regard to a dispute concerning alleged violations by
the United States of the Treaty of Amity, Economic Relations, and Consular
Rights, which was signed by the two States in Tehran on 15 August 1955 and
entered into force on 16 June 1957 (hereinafter the “Treaty of Amity”),
   Having regard to the Order of 1 July 2016, whereby the Court ﬁxed
1 February 2017 and 1 September 2017 as the respective time-limits for
the ﬁling of a Memorial by Iran and a Counter-Memorial by the
United States,
   Having regard to the Memorial of Iran ﬁled within the time-limit thus ﬁxed,
   Having regard to the preliminary objections to the jurisdiction of the
Court and to the admissibility of the Application raised by the Govern-
ment of the United States on 1 May 2017,
   Having regard to the Order of 2 May 2017, whereby the Court recorded
that, under the provisions of Article 79, paragraph 5, of the Rules of
Court of 14 April 1978 as amended on 1 February 2001, the proceedings
on the merits were suspended,
   Having regard to the Judgment of 13 February 2019, whereby the Court
declared that it had jurisdiction to rule on the Application ﬁled by Iran on
14 June 2016 — except with respect to Iran’s claims relating to sovereign

                                                                            4

                certain iranian assets (order 15 XI 19)                   681

immunities and subject to the question of its jurisdiction to entertain Iran’s
claims of purported violations of Articles III, IV or V of the Treaty of
Amity predicated on the treatment accorded to Bank Markazi, a question
upon which the Court will only be able to rule in the following stage of the
proceedings — and that the said Application was admissible,

   Having regard to the Order of 13 February 2019, whereby the Court
ﬁxed 13 September 2019 as the time-limit for the ﬁling of the Counter-
Memorial of the United States,
   Having regard to the Order of 15 August 2019, whereby the President
extended that time-limit to 14 October 2019,
   Having regard to the Counter-Memorial of the United States ﬁled
within the time-limit as extended;
   Whereas, at a meeting held by the President of the Court with the
Agents and representatives of the Parties on 14 November 2019, the Agent
of Iran stated that, given the content of the Counter-Memorial of the
United States and the arguments contained therein, his Government
wished to be aﬀorded an opportunity to respond and requested nine to ten
months for the preparation of its Reply; whereas the Deputy Agent of the
United States indicated that his Government did not object to a second
round of written pleadings, and that, in view of the complexity of the case,
a signiﬁcant amount of time would be required for the preparation by the
United States of its Rejoinder; and whereas he added that his Government
would defer to the Court as to the exact amount of time necessary;
   Taking into account the views of the Parties,
  Authorizes the submission of a Reply by the Islamic Republic of Iran
and a Rejoinder by the United States of America;
  Fixes the following time-limits for the ﬁling of those written pleadings:

  17 August 2020 for the Reply of the Islamic Republic of Iran;
  17 May 2021 for the Rejoinder of the United States of America; and
  Reserves the subsequent procedure for further decision.
  Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this ﬁfteenth day of November, two thou-
sand and nineteen, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of
the Islamic Republic of Iran and the Government of the United States of
America, respectively.

                                    (Signed) Abdulqawi Ahmed Yusuf,
                                                    President.
                                         (Signed) Philippe Gautier,
                                                      Registrar.

                                                                            5

